Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  More specifically, the “slit or spiral cut on the main body”, as claimed in Claims 9 and 25, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Furthermore, the feature that “the device can collapse to build column strength along the proximal portion of the elongate body”, as claimed in Claims 11 and 23, must be shown or the feature(s) cancelled from the claim(s). The current figures do not show the structure of the device in a collapsed state. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 15 are objected to as failing to provide/utilize proper antecedent basis for the claimed subject matter.  Specifically, in Claim 1 “an elongate body” and “a channel of a scope” are introduced both in line 1 of the preamble and lines 6-7 (“an elongate body) and line 12 (“a channel of a scope) of the body of the claims. In Claim 15 “an elongate body” and “a channel” are introduced both in line 1 of the preamble and line 6 (“an elongate body”) and line 4 (“a channel”) of the body of the claims. It is unclear as to whether the elongate body and channel/channel of a scope introduced in the preambles are the same as the elongate body and channel/channel of a scope introduced in the body of the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms “collapsible” and “collapse” in Claims 11 and 23 are terms which render the claims indefinite. The terms “collapsible” and “collapse” are not defined/described in the claims, the specification does not provide a description or explanation of what “collapsible” and “collapse” mean, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. That is, “collapsible” and/or “collapse” could mean anything from “fail” to “adhere to” to “lose structural integrity” etc. The specification provides no guidance on what the terms “collapsible” and “collapse” mean, and thus the terms are indefinite.
	Furthermore, the specification does not describe how the claimed “device can collapse to build column strength along the proximal portion of the elongate body”. It is unclear how the device collapsing can provide strength to an elongate body, thus making the claims further indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 12-21, and 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windheuser et al. (U.S. Patent 6,606,515 – “Windheuser”).

	The rejections of one or more of the rejections under 35 U.S.C. 102 against Claims 1-7, 9, 11-21, 23, and 25-28 reference the Examiner-annotated FIG. 1 of Windheuser:

    PNG
    media_image1.png
    652
    1029
    media_image1.png
    Greyscale


	With regard to independent device Claim 1, Windheuser discloses:
	A device (Examiner-annotated FIG. 16, insertion tool 600) for guiding an elongate body (FIG. 16, guide wire 36 and catheter 30) into a channel of a scope (FIG. 16, endoscope 502), comprising: 
	a main body (FIG. 16, main body 602 and funnel-shaped extension 604) extending between a proximal end portion and a distal end portion; and 
	a lumen extending through the main body between the proximal end portion and the distal end portion (FIG. 16, funnel lumen 610 and main lumen 600; col. 18, lines 11-13 “The main lumen 606 and the funnel lumen 610 also merge together into a merged lumen”),
	wherein the device is configured to be slidably attached onto an elongate body (“elongate body” is not a structural feature of the claimed “device” such that the prior art does not need to include an elongate body but only be capable of performing the claimed function) such that the elongate body extends through the lumen and the device is movable between a first position and a second position with respect to the elongate body (functional language capable of being performed by Windheuser as described in FIG. 16 showing insertion tool 600 inserted into side port 504 (first position); col. 3, lines 45-47 “The insertion tool may then be removed from the lumen of the endoscope” (second position)),
	wherein when the device is disposed in the first position, a distal end of the elongate body is configured to be capable of being threaded into the lumen, out of the distal end portion of the main body, and into a channel of a scope (a “channel of a scope” is not a structural feature of the claimed “device”), so that the distal end of the elongate body reaches a desired location inside the channel (functional language capable of being performed by Windheuser, as shown in FIG. 16 by catheter 30 passing through main lumen 606 into endoscope 502), and 
	wherein, when the distal end of the elongate body reaches the desired location inside the channel, the device can be moved along the elongate body to the second position, wherein the device is releasably coupled with respect to the elongate body (functional language capable of being performed by Windheuser, as described in col. 3, lines 45-47 “The insertion tool may then be removed from the lumen of the endoscope by sliding the tool proximally along the catheter.”).   

	With regard to independent method Claim 15, Windheuser discloses:
	A method of guiding an elongate body (FIG. 16, catheter 30 and guide wire 36) into a channel of a scope using a device (FIG. 16 insertion tool 600 guiding catheter 30 and guide wire 36 into endoscope 502; col 20, lines 1-3 “method of inserting the guide wire 36 into the guide wire lumen 42/43 of the catheter 30 utilizing the insertion tool 60”), comprising: 
	placing the device in a first position with a distal end portion of the device inserted into a proximal end of a scope and into a portion of a channel of the scope (FIG. 16, showing merged section 605 of insertion tool 600 being inserted into side port 504 of endoscope 502); 
	extending an elongate body through a lumen of the device by directing a distal end of the elongate body into the lumen from a proximal end portion of the device, out of the distal end portion of the device (FIG. 16, showing cannula 30 and guide wire 36 extending into endoscope 502);
	holding the device in the first position as the elongate body continues to extend along the channel (col. 2, lines 34-37 “the insertion tool may be advanced along the catheter to insert a section of thereof securely into the lumen of the endoscope”); 
	moving the device with respect to the elongate body to a second position when the distal end of the elongate body reaches a desired location inside the channel (col. 2, lines 45-47 “The insertion tool may then be removed from the lumen of the endoscope by sliding the tool proximally along the catheter.”); and 
	coupling the device with respect to the elongate body (col. 2, lines 33-34 “The insertion tool may be slidable or stationary on the catheter”).  

	With regard to dependent Claims 2 and 17, Windheuser further discloses:
	wherein the lumen at the proximal end portion of the main body has a first inner diameter and the lumen at the distal end portion of the main body has a second inner diameter smaller than the first inner diameter (FIG. 16, funnel-shaped extension 604).  

	With regard to dependent Claim 3, Windheuser further discloses:
	wherein the device has a funnel-shaped configuration at the proximal end portion (FIG. 16, funnel-shaped extension 604).  
	
	With regard to dependent Claim 4, Windheuser further discloses:
	wherein when the device is in the second position, the device is releasably coupled to a component attached to a proximal portion of the elongate body.
	Windheuser, FIG. 1, shows a handle (catheter hub assembly 32) that remains a component of catheter assembly 30 after the insertion device 600 is removed from the endoscope 502 (second position), as described in col. 11, lines  13-14 (“catheter assembly 30 can be…removed from endoscope 150”). The “releasably coupled” feature is clarified in col. 5, lines 65-57 (“Catheter hub assembly 32 is preferably configured to couple to ancillary devices allowing access to a lumen within shaft 38.”). 

	

	
	With regard to dependent Claims 5 and 19, Windheuser further discloses:
	wherein the device has a length such that when the device is coupled to the component attached to the elongate body in the second position, the device can provide support to the proximal portion of the elongate body (Windheuser, FIG. 17A tongue 608 inserted into shaft 38 of catheter 30, thus providing additional structural support to catheter 30 even after insertion tool 600 is withdrawn from side port 504).

	With regard to dependent Claims 6 and 20, Windheuser further discloses:
	wherein the component attached to the proximal portion of the elongate body is a strain relief (although “strain relief” is not a structural feature of the claimed “device” or method, Windheuser FIG. 17A, shows tongue 608 providing support / strain relief to shaft 38 of catheter 30 even after the insertion tool 600 is withdrawn from side port 504). 

	With regard to dependent Claims 7 and 21, Windheuser further discloses:
	wherein when the device is in the first position, a first portion of the device is disposed inside the channel and a second portion of the device is disposed outside the channel (Fig. 16, showing merged section 605 of insertion tool 600 within the channel in side port 504 (which is part of the channel within the main shaft 506 of endoscope 502), and main body 602 of insertion tool 600 is outside of endoscope 502).  

	


	With regard to dependent Claims 9 and 25, Windheuser further discloses:
	a slit or spiral cut on the main body (FIG. 16, slot 612; col. 18, lines 61-63 “slot 612 extends along the length of the funnel-shaped extension 604 and the distal merged section 605“).

	With regard to dependent Claims 12 and 26, Windheuser further discloses:
	wherein the first portion of the device has a first length such that the elongate body can be guided, inside the lumen of the device, through at least one angled portion of the channel (col. 10, lines 6-8 “endoscope 150 is guided down the esophagus, through the stomach, past the pyloric sphincter of the stomach and into the duodenum”). 

	With regard to dependent Claims 13 and 27, Windheuser further discloses:
	wherein the proximal end portion of the main body is a geometric cone (FIG. 16, funnel shaped extension 604).  

	With regard to dependent Claims 14 and 28, Windheuser further discloses:
	wherein the proximal end portion of the main body is configured such that an outer diameter of the proximal end portion decreases in a distal direction at a non-linear rate (FIG. 16, showing funnel-shaped extension 604 and merged section 605 of insertion tool 600 having different non-linear rates of decrease).  

	


	With regard to dependent Claim 16, Windheuser further discloses:
	wherein the device is slidably attached to the elongate body (col. 2, lines 33-34 “The insertion tool may be slidable or stationary on the catheter”).  

	With regard to dependent Claim 18, Windheuser further discloses:
	further comprising coupling the device to a component attached to a proximal portion of the elongate body (FIG. 17a, showing slidable coupling of tongue 608 of insertion tool 600 to the guide wire lumen 42,43 of shaft 38 of catheter 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Windheuser et al. (U.S. Patent 6,606,515 – “Windheuser”) in view of McGrath (US PGPUB 2009/0221873  – “McGrath”).
	Windheuser discloses the features of Claims 1 and 15, as described above.
	Windheuser does not expressly disclose the feature of wherein the device has a length that is at least 5 cm. 
	However, McGrath teaches in FIG. 2 an adapter 10 having a first portion 22 and a second portion 24 that is at least 5 cm. Adapter 10 acts as a guide device for aligning an elongate medical device 100 for insertion into an accessory channel 30 of an endoscope 20. As described in paragraph [0046] of McGrath, the active engagement length (between key 34 in the first element 22 and the keyway 44 in the second element 24) is “about 10 cm”. Both the insertion tool taught by Windheuser and the adapter taught by McGrath are configured to act as guides on endoscope ports, and McGrath gives a generic size of such guides. It would have been obvious to a person having ordinary skill in the art of endoscopes before the effective filing date of the claimed invention to modify the insertion tool taught by Windheuser to have a linear dimension that is at least 5 cm (about 10 cm), as taught for the active engagement length in adapter 10 from McGrath. Such a modification would ensure that the guide wire in Windheuser being introduced through the funnel-shaped extension 604 maintains its orientation before entering the main lumen (bend inducing portion when used with a side port / accessor channel) of the endoscope 502. (See paragraph [0046] of McGrath.) 

	Examiner also notes that increasing the linear dimension of the insertion tool taught by Windheuser from “approximately 1.5 inches” (3.81 cm) to about 10 cm would not change its function and/or performance. The only reason provided by Windheuser to make the insertion tool “approximately 1.5 inches” in length is to ensure that it “has sufficient length to engage and cross the valve disposed in the lumen of the side port of the endoscope 502/150” (Windheuser, col. 18, lines 2-4). Increasing the length of the insertion tool from approximately 3.81 cm to about 10 cm performs this same function. Therefore, such a modification is a mere change in dimension without a change in function of the cited prior art. MPEP 2144.04(IV)(A).  

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Windheuser et al. (U.S. Patent 6,606,515 – “Windheuser”) in view of Chang (US Patent 5,941,815 – “Chang”). 
	Windheuser discloses the features of Claims 1 and 15, as described above.
	With regard to Claims 10 and 22, Windheuser does not expressly disclose the device is configured to be peeled away from the elongate body.
	Chang teaches the device is configured to be peeled away from the elongate body (Chang, FIG. 6, splint 10 with slot 62; col. 10, lines 57-58 “The slot is sized to removably receive endoscope 38.” FIGs. 7 and 8 further depict the ability of slot 62 to open and close using locking mechanisms 64.) It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Windheuser’s insertion tool to include Chang’s slot.  Such a modification provides a simple means for peeling away the inserting tool from the catheter/guide wires after the catheter/guide wires have been inserted into a patient.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Windheuser et al. (U.S. Patent 6,606,515 – “Windheuser”) in view of Forde et al. (US PGPUB 20190254699 – “Forde”). 
	Windheuser discloses the features of Claims 4 and 18, as described above.
	With regard to Claims 11 and 23, Windheuser does not expressly disclose	wherein the device is collapsible such that when the device is in the second position, the device can collapse to build column strength along the proximal portion of the elongate body.
	Forde teaches wherein the device is collapsible such that when the device is in the second position, the device can collapse to build column strength along the proximal portion of the elongate body (Forde FIG. 1, collapsible elongate braid 100, used as an instrument guide system for guiding an instrument 108 through a body lumen 116).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Windheuser’s insertion tool to be collapsible, as in Forde’s instrument guide.  Such a modification provides a flexible lumen through which a catheter can travel to enter the endoscope taught by Windheuser.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kline et al. (US PGPUB 2018/0353198) teaches an endoscope supports and guides a surgical tool into an outer assembly. 
	Drontle et al. (US PGPUB 2011/0071349) teaches a funnel that guides a working device into a working lumen of an endoscope.
	Gotoh et al. (US PGPUB 2016/0143510) teaches a camera support tube for inserting a camera into a patient.
	Ferzli (US PGPUB 2014/0200401) teaches a coupling attachment that supports a camera shaft that is being inserted into a trocar.
	Ianchulev (US PGPUB 2013/0035548) teaches a cylindrical guide for introducing a stylet into an endotracheal tube.
	Peterson (US Patent 6,004,303) teaches an elongated tube/funnel combination for supporting a surgical instrument that is being inserted into a patient.
	NPL Fisher Scientific (“Fisherbrand Powder Funnels”, http://web.archive.org/web/20160101142637/http://www.fishersci.com/shop/products/fisherbrand-powder-funnels-4/p-129565#, 01 January 2016 – “Fisher Scientific”) teaches a scientific funnel, which is functionally equivalent to the presently claimed device.
	Lubowski et al. (US PGPUB 2009/0209813) teaches a sigmoidoscope having an insertable obturator. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM BOICE whose telephone number is (571)272-6565. The examiner can normally be reached Monday-Friday 7:30am - 5:00pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIM BOICE
Examiner
Art Unit 3795



/JAMES EDWARD BOICE/Examiner, Art Unit 3795                                                                                                                                                                                                    

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795